ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner acknowledges receipt of the amendment filed 10/4/21 wherein claims 17 and 19 were amended; claim 20 was amended; and claims 33 and 34 were added.  In addition, the Examiner acknowledges receipt of the amendment filed 6/11/21.
	Note(s):  Claims 1-16, 18, and 20-34 were amended.

APPLICANT’S INVENTION
The instant invention is directed to (1) a method of radiolabeling tetra fluoroborate as set forth in independent claims 1, 2, and 20; (2) a high specific activity preparation as set forth in claim 27; (3) a method of imaging as set forth in claims 29 and 30; and (4) a method of monitoring gene therapy as set forth in claim 32.

APPLICANT’S ELECTION
Applicant’s election of Group III (pending claims 20-26, 33, and 34) in the reply filed on 10/4/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

WITHDRAWN CLAIMS
Claims 1-16, 18, and 27-32 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
103 REJECTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 20-26, 33, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al (The Journal of Nuclear Medicine, published online April 21, 2016, Vol. 57, No. 9, pages 1454-1459).
	Jiang et al disclose the synthesis of 18F-tetrafluoroborate via radiofluorination of boron trifluoride (see the entire document, especially, abstract).  The synthesis method as illustrated in Figure 1 (page 1455) involve using freshly prepared BF3-petroleum ether/tetrahydrofuran solution that is filter by a Lewatit MP-64 cartridge and passed through a QMA cartridge which reacts with the trapped 18F-fluoride to product 18F-TFB.  The QMA cartridge was rinsed.  The crude 18F-TFB product was eluted from QMA with NaCl and purified from unreacted 18F-fluoride by passing it through SepPack light cartridges.  After passage through the sterilizing filter the 18F-TFB was collected in a vial (page 1455, left and right columns, bridging paragraph).
	The radiosynthesis and quality control of 18F-TFB 2 was evaluated.  18F-TFB was produced by radiofluorination of BF3 by passing a BF3 containing solution through a QMA cartridge preloaded with 18F-fluoride.  BF3-tetrahydrofuran petroleum ether solution were used in the reaction (page 1456, right and left columns, bridging paragraph).
	A 300 mg Lewatit MP-64 resin for high radioactivity level synthesis (40-44 GBq) was selected as a compromise between radiochemical yield and specific activity.  The radiochemical yield of 18F-TFB was 20%.  Radiochemical purity was greater than 98% as illustrated by anion chromatograph HPLC.  The specific activities of 8.84 ± 0.56 GBq/µmol was achieved from starting 18F-fluoride activities of 40-44 GBq (page 1456, right column, first complete paragraph).
Thus, both Applicant and Jiang et al disclose a method of radiolabeling tetra fluoroborate with 18F-fluoride as set forth in independent claim 20.  Hence, the inventions disclose overlapping subject matter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        October 23, 2021